In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 19-1581V
                                        Filed: August 2, 2021
                                           UNPUBLISHED


    HECTOR DAVILA-MAYORGA a/k/a                                 Special Master Horner
    ERNESTO CERVANTES,

                          Petitioner,                           Damages Decision Based on Proffer;
    v.                                                          Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                     Administration (SIRVA)
    HUMAN SERVICES,

                         Respondent.


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION AWARDING DAMAGES 1

        On October 10, 2019, Hector Davila-Mayorga, also known as Ernesto, filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that he suffered a
shoulder injury related to vaccine administration (“SIRVA”). (ECF No. 1.)

       On April 1, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for his SIRVA. On July 29, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $90,000.00 for pain
and suffering related to his SIRVA. (ECF No. 37.) In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as
a whole, I find that Petitioner is entitled to an award as stated in the Proffer.




1
   Because this unpublished decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $90,000.00 for pain and suffering related to his SIRVA in the form
of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.


                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2